Citation Nr: 0838018	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sarcoidosis, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for 
sarcoidosis, claimed as due to exposure to herbicides, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew the appeal for service connection for a 
bilateral hearing disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of service connection for a bilateral hearing disorder 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In this case, in June 2008, the veteran, through his 
representative, submitted sworn testimony clearly indicating 
his wish to withdraw his appeal for the issue of entitlement 
to service connection for bilateral hearing loss.  
Specifically, at the hearing, the following exchange took 
place:

CHAIRMAN: . . . Prior to going on the 
record, we discussed that there were 
originally two issues ready for hearing.  
One was entitlement to service connection 
for hearing loss; the other is 
entitlement to service connection for 
sarcoidosis.  [The Representative] 
indicated that the veteran was 
withdrawing the claim for entitlement to 
service connection for hearing loss.  Is 
that correct?

[REPRESENTATIVE]:  Yes, your Honor.

CHAIRMAN:  All right.  So, that leaves us 
only then with the issue of entitlement 
to service connection for sarcoidosis . . 
. .

The veteran has withdrawn his appeal regarding this issue 
and, hence, there remains no allegation of error of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The claim for entitlement to service connection for a 
bilateral hearing loss disorder is dismissed without 
prejudice.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must obtain any 
relevant records from the Social Security Administration 
(SSA) and (2) a VA examination should be obtained.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (VA has duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits).  A review of the claims file shows a photocopied 
SSA letter, indicating that the veteran was entitled to 
monthly disability benefits from the SSA beginning in October 
2006.  As SSA records may be relevant to the claim on appeal, 
and a request for records has not been documented, the RO 
should obtain them.

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).   
Although the veteran's private physician opined that 
sarcoidosis was related to service, the opinion is not 
sufficient to grant service connection. Specifically, the 
private physician did not discuss the basis for the opinion, 
nor does it appear that he had the claims file for review.  

The Board finds the private medical opinion is no more than 
an "indication" that the veteran's sarcoidosis may be 
associated with service, but that there is insufficient 
competent evidence on file for the VA to make a decision on 
the claim.  To that end, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether sarcoidosis is causally 
related to active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Offer the veteran's private treating 
physician an opportunity to offer any 
additional statement regarding the 
connection between the veteran's 
sarcoidosis and active duty. 

3.  Whether additional information is 
received or not, schedule the veteran for 
an appropriate examination to evaluate 
the relationship between sarcoidosis and 
active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely than not (i.e., 
probability of 50 percent) that 
sarcoidosis, is causally related to 
service, including herbicide exposure. 
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.

The claims file, including the private 
medical statement dated in June 2008 and 
any other statements received, must be 
reviewed in conjunction with such the 
examination, and the examiner must 
indicate that such review occurred.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


